DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 10/31/2022 have been fully considered but they are not persuasive. The Hurbi reference appears to disclose the newly amended limitation of claim 1 and 18; see Fig. 2C, 172 and Paragraph 66.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurbi et al (U.S. Pub #2018/0356156).
With respect to claim 1, Hurbi teaches an integrated circuit package comprising: 
a substrate (Paragraph 36);  
5a first die and a second die above the substrate (Fig. 2A, 240 and 250; Paragraph 35-36); 
a vapor chamber (Fig. 2A, 100) above the first die and the second die, the vapor chamber including a wicking material (Fig. 2A, 210/220 and Paragraph 32), a vapor space above the wicking material, and 
a structure (Fig. 2A, 170) that extends through the vapor space and that defines a first section (Fig. 2A, 102) of 10the vapor space and a second section (Fig. 2A, 104) of the vapor space, the structure to at least partly restrict flow of vapor from the first section of the vapor space to the second section of the vapor space;
wherein the wicking material is continuous across the first section of the vapor space and the second section of the vapor space (Fig. 2C, channel 172 and Paragraph 66). 
With respect to claim 2, Hurbi teaches that the first section (Fig. 2A, 102) of the vapor space is above the first die (Fig. 2A, 240), and the second section (Fig. 2A, 104) of the vapor space is above the second die (Fig. 2A, 250).  
With respect to claim 3, Hurbi the structure (Fig. 2C, 170) does not extend through the wicking material.
With respect to claim 4, Hurbi teaches that the structure extends into the wicking 20material, and at least partly restricts flow of liquid from a first section of the wicking material to a second section of the wicking material (Paragraph 28 and 66).
With respect to claim 5, Hurbi teaches that the vapor chamber has a bottom plate (Fig. 1-2, 120) facing the first and second dies, a top plate (Fig. 1-2, 110) 25opposite the bottom plate, and at least a first sidewall and an opposing second sidewall (Fig. 1-2. 150 and 160) between the top and bottom plates; and the structure (Fig. 1-2, 170) extends from the top plate, and is between the first sidewall and the second sidewall.  
With respect to claim 7, Hurbi teaches5With rW a first end of the structure (Fig. 1C, 170) is attached to the first sidewall and an opposite second end of the structure is attached to the second sidewall (Fig. 1C, 130 and 140).  
With respect to claim 8, Hurbi teaches that the structure comprises a baffle that 10includes metal (Paragraph 25).  
With respect to claim 9, Hurbi teaches a third die above the substrate, wherein the vapor chamber includes another structure that extends through the vapor 15space, the another structure to at least partly restrict flow of vapor from the second section of the vapor space to a third section of the vapor space, and wherein the second section of the vapor space is above the second die, and the third section of the vapor space is above the third die (Fig. 4).  
With respect to claim 10, Hurbi teaches20With res a third die above the substrate, wherein the first section of the vapor space is above the first die and the third die, and the second section of the vapor space is above the second die (Fig. 5B).  
With respect to claim 11, Hurbi teaches that25With  the vapor chamber is within a heat spreader structure that is thermally coupled to the first and second die (Paragraph 37).
With respect to claim 18, Hurbi teaches an apparatus comprising: 
a substrate (Paragraph 36); 
a first die and a second die above the substrate (Fig. 2A, 240 and 250; Paragraph 35-36); and  26Atty. Docket No. AB4231-US 
a vapor chamber including a first section (Fig. 2A, 102 and Paragraph 28) above the first die, a second section (Fig. 2A, 104) above the second die, and 
a baffle (Fig. 2A, 170) to at least partly separate the first section from the second section.
a wicking material (Fig. 2A, 210/220 and Paragraph 32) continuous across the first section and the second section (Fig. 2C, channel 172 and Paragraph 66). 
  
With respect to claim 19, Hurbi teaches that the vapor chamber comprises;  
5a wick structure (Fig. 2C, 210/220 and Paragraph 32), and a vapor space above the wick structure, wherein the baffle (Fig. 2C, 170) extends through the vapor space, without extending through the wick structure.  
With respect to claim 20, Hurbi teaches that10With res the vapor chamber comprises: 
a wick structure (Fig. 2C, 210/220 and Paragraph 32), and a vapor space above the wick structure, wherein the baffle (Fig. 6, 650; Fig. 7, 750) extends through the vapor space and the wick structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hurbi, in view of Sun et al (U.S. Patent #5465782).
With respect to claim 6, Hurbi does not teach that30With respe a first end of the structure faces the first sidewall and an opposite second end of the structure faces the second sidewall; and  24Atty. Docket No. AB4231-US the first end of the structure does not extend to the first sidewall, such that the first section of the vapor space and the second section of the vapor space are connected through a space between the first end of the structure and the first sidewall.  
Sun teaches a first end of the structure (Fig. 1, 17) faces the first sidewall and an opposite second end of the structure faces the second sidewall (Fig. 1, 14 and 15); and  24Atty. Docket No. AB4231-US 
the first end of the structure does not extend to the first sidewall, such that the first section of the vapor space and the second section of the vapor space are connected through a space between the first end of the structure and the first sidewall.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the structure of Hurbi such that the ends do not extend to the sidewalls as taught by Sun in order to achieve the predictable of creating multiple chambers and mechanically support the chamber (Col 3 Ln 30 to Col 4 Ln 12).

Allowable Subject Matter
Claims 12-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826